 



EXHIBIT 10.17
AGREEMENT OF EMPLOYMENT TERMS AND CONDITIONS
FOR THE POSITION OF EXECUTIVE DIRECTOR
     This employment agreement for the position of Director is effective
October 2, 2006. The undersigned parties in this Agreement or Contract are Banco
Santander Puerto Rico, (“Santander”) and Mr. Eric Delgado (hereinafter the
“Director”).

1.   Terms and Conditions

     The Director will engage in all the effort and time necessary to attain the
objectives set by Santander and will perform the duties indicated in the Job
Description (Attachment A). These duties may vary provided the supervisor or the
person to whom the Director reports, so determines and pursuant to the
operational and business needs of Santander. The objectives and goals of the
position to be occupied will be handed by the Supervisor during the first week
of employment. The Director must comply with the goals and objectives or else he
will be subject to discipline related to the efficiency and/or performance of
his tasks.
     The Director promises to thoroughly comply with the norms, procedures and
policies of Santander. The Director understands that failure to comply with the
norms, procedures and policies of Santander, will be deemed just cause for the
termination of this agreement.
     Santander has trusted the veracity of the information and data provided by
the Director in the application for employment, other recruitment forms and he
may be dismissed at any time should it be verified that he has omitted and/or
provided information that is incomplete and/or false in the form(s).
     Santander reserves the right to modify the functions, conditions and terms
of employment expressed herein, as the needs of the Institution may arise. Said
changes will be notified in

-1-



--------------------------------------------------------------------------------



 



writing to the Director, so that he may comply with the new requirements.


2.   Compensation and Benefits

     Effective as of the date of this contract, Santander will compensate the
Director with a gross annual salary of $150,000. Additionally, he will enjoy a
special bonus in the amount of $50,000.00 payable at the time this contract is
subscribed. The Director will reimburse 100% of the special bonus in the event
that the employment relation is ended voluntarily during the first year of
service. In the event that the employment relation is ended voluntarily during
the second year of service the Director will reimburse 50% of the special bonus.
The Director will reimburse the percentage corresponding to the special bonus
before his last day of work and said amount will be a debt due and owing from
that moment forward.
     The Director will also participate in the Variable Compensation Program
established for the position, provided the Director complies with all the
objectives and goals set for the position and he/she is an active employee at
the time that it is granted. In January 2007, the Director will receive a
performance bonus in an amount of not less than $20,000, provided he/she is an
active employee at the time that it is granted. The Director will enjoy a
Christmas Bonus subject to compliance with the parameters set forth by law and
to the parameters approved by the Board of Directors annually. Additionally, the
Director will receive a monthly car allowance in the amount of $800. In addition
to the salary and compensation above mentioned, the Director will be eligible to
the following benefits: Medical Health Insurance (which contribution will depend
on the coverage selected), life insurance, 401K plan or others that are
applicable to all the regular employees of Santander, subject to the policies
for each one of them.
     The payments mentioned in the line Compensation, Salaries and Benefits will
be subject

-2-



--------------------------------------------------------------------------------



 



to the legal deductions pertinent under the federal and local statutes that may
apply.

3.   Trade Secrets

     During the course of the Director’s employment, the Director will have
access to confidential documents, information in customer listings, prospective
clients, marketing strategies, and any other type of policy and material that
constitutes to Santander information related and for the trade, which for all
purposes constitutes confidential information. The confidential information of
Santander is the property of the Institution. The Director cannot disclose said
information directly or indirectly, except if a business necessity so requires
and even in that case, it must be authorized by the Immediate Supervisor.
     In the event of your resignation or employment termination, we require from
you absolute protection of the confidential and privileged information,
including refraining from disclosure and divulgation or use of the same for your
own benefit, that of your new employer or third parties. This information
includes, but is not limited to trade secrets, Santander’s proprietary
information, its affiliates and subsidiaries, confidential matters, methodology
for operations, lists of clients or potential clients, business relations,
banking products, strategies, tactics, business plans, development of computer
programs, financial information, income statements, accounts balances, profit
margins, stockholding, economic studies, marketing strategies and others similar
in nature.
     If the Director incurs in the violation of any of the provisions set forth
herein, not to disclose or divulge confidential information, Santander will have
the right to seek an injunction either permanent or preliminary, so the former
Director disengage the practice and abstain from incurring in the aforementioned
conduct. The remedies in possession of Santander in such a

-3-



--------------------------------------------------------------------------------



 



situation may include anything from violation of contract, to damages and
others.

4.   Termination

     The Director will be subject to the local and federal provisions regulating
the termination of an employee in Puerto Rico. Pursuant to the provisions in Act
No. 80 of May 30, 1976, as amended, the Director who is not in compliance with
the goals and objectives, fails to meet quotas, is inefficient or incurs in any
other violation of those set forth in Santander’s “Manuel de Normas Generales de
Conducta y Trabajo”, will be subject to a disciplinary action described in it.
In the event that there is just cause for the termination of this contract, the
Director will only be entitled to receive the payment for the salary earned as
of the date of termination and the balance of vacation accrued.
     The contracting parties agree that this contract may be terminated by any
of the contracting parties.
     In the case of Santander, it may rescind this contract without just cause.
Thus, Santander will pay exclusively the indemnification set forth in Act 80 of
May 30, 1976, as amended. The contracting parties consent and agree that said
payment will be considered his/her total compensatory indemnification releasing
Santander from any type of claim or cause of action. In exchange for said
indemnification, the Director promises to subscribe a legal document releasing
Santander from any possible claim he/she may have against Santander, its
officers and representatives.
     In the event of a claim or cause of action by the Director, Santander will
select its own attorneys in such litigation and the fees and expenses incurred
will be covered by the Director.
     Just cause will be deemed to be a breach by the Director of the terms and
conditions of

-4-



--------------------------------------------------------------------------------



 



this contract, including, but not limited, to the Director not complying
diligently and effectively with the norms, policies, guidelines and objectives
of Santander; engaging in negligent conduct; or in a violation of law;
dishonesty; incompetence; violation of fiduciary duty; indiscipline; reasons
similar in seriousness or nature; or for any other reason or circumstance
contained within the concept of “just cause,” as defined in Act Number 80 of
May 30, 1976, as amended; or when the termination is due to an order from a
federal or local authority with competence.
     The Director will deem this Contract terminated by means of a verbal and
written notice to Santander, at least 30 days prior to the last day of work set
forth in the written notice.

5.   Applicable Law

     This contract will be governed by the laws of the Commonwealth of Puerto
Rico.

6.   Separability

     In the event that any party, condition or provision in this contract, is
declared null and void in law by any court with competence, said termination
will not affect the validity of the other provisions in this contract, which
will continue to be in full force and effect. Likewise, the parties consent to
have a court with competence modify, alter, amend, or interpret any part of this
contract vitiated with nullity in such a manner that it eliminates that part of
the particular provision.

7.   Acceptance

     The parties accept that this contract contains all the agreement reached by
them and sign it freely and voluntarily.
     In San Juan, Puerto Rico, this September 15, 2006.

     
/s/igned: Ivonna Pacheco
  /s/igned: Eric Delgado
 
   
Director of Human Resources
  Director

-5-